DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments that the Office Action was silent with regards to the limitations “set a deterioration curve representing change over time in degree of deterioration of the secondary battery since the start of use based on the estimated first degree of deterioration” and “estimate based on the deterioration curve, a second degree of deterioration of the secondary battery at a second time point later than the first time point” has been fully considered and is persuasive.  The previous Office Action is hereby vacated and the grounds of rejection contained herein replace all grounds of rejection previously alleged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tao, et al. (U.S. Patent Publication No. 2015/0301123).  
For claim 1, Tao discloses a deterioration information output apparatus comprising: a memory configured to accumulate use history data of a secondary battery mounted as a motive power source for an electrically powered vehicle (see para. 0069); an output unit configured to output deterioration information on a degree of deterioration of the secondary battery (see paras. 0081, 0085, 0087); and a control unit configured to set the deterioration information and have the output unit output the deterioration information (see Fig. 2), the control unit being configured to estimate based on the use history data, a first degree of deterioration of the secondary battery at a first time point after lapse of a 
Regarding the last limitation, Tao does not explicitly disclose obtaining the degree of deterioration.  However, Tao discloses obtaining a ratio and comparing the ratio to the set variation amount (see paras. 0082-0084).  This ratio and variation amount is equivalent to the degree of deterioration.  It would have been obvious to one of ordinary skill in the art that the variation amount would have been equivalent to the degree of deterioration based on the motivation to provide a performance deterioration detecting apparatus, a performance deterioration detecting method, and an energy storage system, which achieve accurate detection of an initial state of sudden deterioration in performance of an energy storage device.  
Claim 2 is rejected based on the reasoning and citations provided above for claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663